LAVINE, J.,
concurring. I concur in the majority’s result, but I do not believe that General Statutes § 31-294c (a) is clear and unambiguous.1 I again want to draw attention to the concerns expressed by our Supreme Court in Fredette v. Connecticut Air National Guard, 283 Conn. 813, 839, 930 A.2d 666 (2007) (urging legislature to address gaps and inconsistencies in statute). See Wikander v. Asbury Automotive Group/David McDavid Acura, 137 Conn. App. 665, 679, 50 A.3d 901 (2012) (Lavine, J., concurring). Although the worker in this case died on the date of the alleged work-related accident and no notice was filed by any party within *800one year from the date of the accident, the plaintiffs’ action is saved by the proviso portion of § 31-294c (a). I believe that the proviso portion of the statute is problematic as it melds the time in which a claim for benefits must be filed for both accidental and occupational disease cases.
I respectfully suggest that the legislature may wish to clarify the statute by stating, in separate sentences or provisions, the limitation period or periods within which to file claims for an injury that causes a worker to die on the date of the accident, for deaths that occur as a result of the accident but not on the date of the accident and for deaths arising from occupational diseases.
For the foregoing reasons, I respectfully concur.

 My concerns are set forth more fully in Wikander v. Asbury Automotive Group/David McDavid Acura, 137 Conn. App. 665, 679, 50 A.3d 901 (2012) (Lavine, J., concurring). Wikander also is a case in which the worker suffered an alleged work-related heart attack and died the same day. Id., 667.